Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 3, 2014

                                            No. 04-14-00567-CV

                                      EX PARTE Tad Dana PERRY

                                   Original Habeas Corpus Proceeding 1

                                                   ORDER

       On August 8, 2014, relator filed a petition for writ of habeas corpus. The court has
considered relator’s petition and the record submitted to this court and is of the opinion that the
requested relief should be granted in part. Accordingly, the petition for writ of habeas corpus is
GRANTED IN PART. See TEX. R. APP. P. 52.8(c). The Order Committing Respondent to the
Medina County Jail rendered by the County Court at Law, Medina County, Texas on July 28, 2014
in Cause No. 07-06-4710-CCL, styled In the Interest of T.S.P., A Child is modified as follows:

        The provision on page 4 of 5, “IT IS FURTHER ORDERED that Respondent not
        be given good conduct time credit for time spent in the county jail” is STRICKEN.

All other relief requested in relator’s petition for writ of habeas corpus is DENIED.

        It is so ORDERED on September 3, 2014.


                                                                      _____________________________
                                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 07-06-4710-CCL, styled In the Interest of T.S.P., A Child, pending in the
County Court at Law, Medina County, Texas, the Honorable Vivian Torres presiding.